DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of integrity testing a porous material, comprising: providing a porous material to be tested, said porous material having an upstream side and a filtrate side; providing a gas stream comprising at least first and second gases having different permeabilities in a liquid used to wet said porous material; introducing said gas stream to said upstream side of said porous material; causing said first and second gases to flow through said porous material; measuring the concentration of at least one of said first and second gases in a retentate stream exiting said upstream side of said porous material; and comparing the measured concentration to a predetermined concentration; wherein a difference between said measured concentration and said predetermined concentration is indicative of said porous material being non-integral, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record. In particular, the use of measurement of the retentate side of the stream appears to be a unique approach to the subject at hand as the prior art found uses the permeate side of the stream rather than the retentate side. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


RODNEY T. FRANK
Examiner
Art Unit 2861



January 14, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861